

104 S4365 IS: To clarify licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans Affairs, and for other purposes.
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4365IN THE SENATE OF THE UNITED STATESJuly 29, 2020Mr. Boozman introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo clarify licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans Affairs, and for other purposes.1.Clarification of licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans AffairsSubsection (c) of section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended to read as follows:(c)Licensure of contract health care professionals(1)In generalNotwithstanding any law regarding the licensure of health care professionals, a health care professional described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract.(2)Health care professional describedA health care professional described in this paragraph is a physician, physician assistant, nurse practitioner, audiologist, or psychologist, who—(A)has a current unrestricted license to practice the health care profession of the physician, physician assistant, nurse practitioner, audiologist, or psychologist, as the case may be;(B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and(C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a)..